DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach or fairly suggest (claim 1) a system comprising: i) a substrate, ii) a first ink, which is applied on at least a part of at least one surface of the substrate, wherein the first ink includes at least one IR lumines- cent dye and/or at least one IR luminescent pigment, and iii) a second non-luminescent ink, which is applied on at least a part of at least one surface of the substrate onto which the first ink is/are applied, wherein the second ink includes at least one non- luminescent IR absorbing pigment and/or a least one non- luminescent IR absorbing dye, wherein the first ink and the second ink at least partially overlap on the at least one surface of the substrate, wherein the second ink is applied in the overlapping area onto the first ink, and wherein the emission spectrum of the first ink and the absorption spectrum of the second ink at least partially overlap.

The applicant argued on page 2 of the 8/8/2022 communication in part,
“Contrary to the system taught in Dorier, the system according to claim 1 requires the application of a non-luminescent ink as the second ink. The term “non-luminescent” in claim 1 excludes the fluorescent dyes and pigments of Dorier’s MATZ, which according to the above-cited Wikipedia article are luminescent. By definition, a fluorescent dye or pigment is not interchangeable with a non-luminescent ink.
In view of Dorier’s reliance on fluorescent dye or pigment to provide the required “cascade effect”, a person of ordinary skill in the art would not have considered substituting a non-luminescent ink, which is not capable of participating in the cascade effect, for the fluorescent dye or pigment taught by Dorier.”

The examiner finds this argument persuasive. Further search did not yield any art which teaches or renders obvious the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876